NEWS RELEASE FOR IMMEDIATE RELEASE VITAL SIGNS, INC. ANNOUNCES A 12% INCREASE IN FISCAL FIRST QUARTER SALES TOTOWA, N.J., February 7, 2008 VITAL SIGNS, INC. (NASDAQ: VITL) today announced sales and earnings for its fiscal first quarter ended December 31, 2007. Net revenues for the first quarter of fiscal 2008 increased by 12.0% to $53,439,000 compared with $47,718,000 in the comparable period last year. Net income increased by 9.7% to $7,999,000 for the first quarter of fiscal 2008 compared with $7,294,000 for the first quarter of fiscal 2007. Earnings per diluted share of $0.60 increased by 9.1% for the first quarter of fiscal 2008 compared with $0.55 per diluted share for the fiscal first quarter last year. Following are the net revenues by business segment for the first quarter of fiscal 2008 compared with the first quarter of fiscal 2007 (in thousands of dollars): NET REVENUES BY BUSINESS SEGMENT FOR THE THREE MONTHS ENDED DECEMBER 31, 2007 2006 PERCENT CHANGE Anesthesia $ $ % Respiratory/Critical Care )% Sleep Disorder % Interventional Cardiology/Radiology )% Pharmaceutical Technology Services % Net Revenues $ $ % Anesthesia net revenues increased by 9.8% due in part to a 15.7% increase in sales of Limb-O, the Companys patented anesthesia circuit and a 13.5% increase in sales of Infusable®, the Companys patented pressure infusor system. Respiratory/Critical Care net revenues decreased by 3.5%, resulting primarily from a decrease in sales of arterial blood gas syringes and kits. Sleep Disorder net revenues increased by 43.3% due in part to newly-introduced products, such as the iSleep 20i, an automatic adjusting CPAP, and the Vivo 40 bi-level ventilator, and in part to two Sleep Services of America sleep acquisitions completed during the last half of fiscal 2007. Page 1 of 4 Terry Wall, President and CEO of Vital Signs, commented, Our Anesthesia and Sleep Disorder segments both enjoyed strong quarters. We introduced three new single-patient-use products in December that offer significant promise as the year progresses. enFlow®, from our Enginivity acquisition last year, is a blood/fluid warmer that is placed nearer to the patient than traditional fluid warming products in the market to assure that IV fluids or blood are properly warmed. SteeLite is a stainless steel laryngoscope blade that is less expensive to use than sterilizing reusable blades. Redi-Tube is an endotracheal tube combined with a preloaded stylet that increases safety and speed. This quarter, as part of our continuing efforts to protect patients, health care providers, and our employees, we became the first company to eliminate latex from anesthesia circuits. The Companys fully diluted earnings per share guidance for fiscal 2008 remains between $2.80 and $2.85 per share. The impact of new product introductions and cost savings will primarily impact the second half of the year. The Company continues to be a strong cash generator. Cash provided from operating activities for the three months ended December 31, 2007 was $16.3 million compared with $14.6 million in last years fiscal first quarter. At the end of the current quarter, the Company had cash and short-term investments of $146 million. On February 5, 2008 the Board approved a quarterly dividend of $0.10 per share payable on February 29, 2008 to shareholders of record at the close of business on February 19, 2008. All non-historical statements in this press release, including the projection of fully diluted earnings per share for fiscal 2008 and statements regarding the potential of certain new products, constitute Forward Looking Statements under the Private Securities Litigation Reform Act of 1995. Actual results could differ materially from such statements as a result of a variety of factors, including unanticipated delays in bringing products to market, regulatory approval of new products, market conditions, issues uncovered in due diligence, difficulties that arise in negotiating definitive transaction documents, the ability to integrate new subsidiaries, the reaction of competitors and the risk factors referred to by Vital Signs in its Annual Report on Form 10-K for the year ended September 30, 2007. Vital Signs, Inc. and its subsidiaries design, manufacture, and market primarily single-patient-use medical products for the anesthesia and respiratory/critical care markets and has achieved the number one market share position in five of its major product categories. In 2007, Forbes Magazine named Vital Signs, Inc. as one of the 200 Best Small Companies in America based on financial criteria. Vital Signs is ISO 9001 certified and has CE Mark approval for its products. VITL-G FOR FURTHER INFORMATION, CONTACT: Terry D. Wall, President Mark D. Mishler, CFO or Douglas V. Wall (973) 790-1330 http://www.vital-signs.com Page 2 of 4 VITAL SIGNS, INC. FINANCIAL HIGHLIGHTS STATEMENT OF INCOME ( In Thousands, Except Per Share Amounts ) (Unaudited) T HREE M ONTH P ERIOD ENDED D ECEMBER Gross revenues $ $ Rebates (17,979 ) (16,588 ) Other deductions ) ( 1,101 ) Net revenues Cost of goods sold and services provided Gross Profit Expenses: Selling, general and administrative Research and development Interest and other (income)/expense, net ) ) Income from continuing operations before income taxes and minority interest Provision for income taxes Income from continuing operations before minority interest Minority interest Income from continuing operations Income from discontinued operations, net of tax effect 28 2 Net income $ $ Earnings (loss) per common share: Basic: Income per share from continuing operations $ $ Discontinued operations   Net earnings $ $ Diluted: Income per share from continuing operations $ $ Discontinued operations   Net earnings $ $ Basic weighted average number of shares Diluted weighted average number of shares Page 3 of 4 VITAL SIGNS, INC. FINANCIAL HIGHLIGHTS BALANCE SHEET HIGHLIGHTS: ( In Thousands ) (Unaudited) December 31, Cash and cash equivalents $ $ Short Term Investments Accounts Receivable Inventory Current Assets Total Assets $ 342,438 $ 316,536 Current Liabilities $ $ Total Liabilities Shareholders equity $ $ Page 4 of 4
